SHLLIYAN, J.
— In the above-entitled cases, Nos. 818-815, the defendants were convicted of the offense of driving sheep into the state of Idaho in violation of the quarantine law of the state, and appealed to this court. As the identical questions involved in these cases have been considered and decided at this term in the ease of State v. Keller, post, p. 699, 70 Pac. 1051, on the authority of that case, the judgments of the trial courts in the above cases are affirmed. Costs are awarded to the state.
Quarles, C. J., and Stoekslager, J., concur.